DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 9, 10, 11 and 13 of U.S. Patent No. 10,676,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘786 claims disclose:
Regarding instant claim 1:
A system for analyzing a biological sample
‘786 claim 1: “A system for analyzing a biological sample…”
the system comprising: a sample preparation subsystem
‘786 claim 1: “…the system comprising: a sample preparation device…”
comprising: an first fluid supply line configured to supply a flow of biological sample fluid containing target nucleic acid;
‘786 claim 1: “…comprising…a first fluid supply line configured to supply a flow of biological sample input fluid comprising target nucleic acid…”
and an second fluid supply line configured to supply a flow of carrier fluid immiscible with the biological sample fluid,
‘786 claim 1: “…and a second fluid supply line configured to supply a flow of carrier fluid immiscible with the biological sample input fluid…”
wherein the sample preparation device is configured to: separate from the biological sample fluid strands of target nucleic acid, 
‘786 claim 1: “…wherein the sample preparation device is configured to: separate from the biological sample input fluid biomolecules of target nucleic acid…”
and deliver the separated strands of target nucleic acid enveloped in carrier fluid; 
‘786 claim 1: “…and deliver the separated biomolecules of target nucleic acid in discrete samples respectively containing the biomolecules of target nucleic acid, the discrete samples being enveloped in carrier fluid…”
a thermal cycling subsystem configured to receive the separated strands of target nucleic acid enveloped in carrier fluid and to amplify the strands of target nucleic acid to create amplified product target nucleic acid; 
‘786 claim 1: “…a thermal cycling device configured to receive the discrete samples enveloped in the carrier fluid delivered by the sample preparation device, the thermal cycling device being configured to amplify the biomolecules of target nucleic acid contained in the discrete samples…”
and a detection subsystem configured to detect signal from the amplified product target nucleic acid
‘786 claim 1: “…and a detection device configured to detect one or more signals from nucleic acids amplified from the biomolecules of target nucleic acid in the discrete samples…”

Regarding instant claim 2:
wherein the detection subsystem is configured to detect the signal from the amplified product of target nucleic acid in a state of a flow of the amplified product target nucleic acid enveloped in carrier fluid


Regarding instant claim 3:
further comprising a controller configured to control velocity of a flow of the amplified product of target nucleic acid enveloped in carrier fluid in the detection subsystem
‘786 claim 10: “…further comprising a controller operably coupled to control velocity of a flow of the discrete samples enveloped in carrier fluid past the detection device…”

Regarding instant claim 4:
wherein the detection subsystem is configured to detect fluorescence
‘786 claim 9: “…wherein the detection device is configured to detect fluorescence…”

Regarding instant claim 5:
A method for analyzing a biological sample, the method comprising: in a sample preparation stage: flowing a supply of biological sample fluid containing target nucleic acid, flowing a supply of carrier fluid immiscible with the biological sample fluid, separating strands of target nucleic acid in the biological sample fluid, and delivering the separated strands of target nucleic acid enveloped in a carrier fluid to a thermal cycling stage; in the thermal cycling stage, amplifying the strands of target nucleic acid to create amplified product target nucleic acid; and in a detection stage, detecting signal from the amplified product target nucleic acid.
Though directed to a “system”, ‘786 claim 1 recites these steps.

wherein the carrier fluid is oil
‘786 claim 3: “…the carrier fluid being oil…”

Regarding instant claim 7:
wherein flowing the supply of carrier fluid comprises pumping the carrier fluid
‘786 claim 4: “…further comprising a pump fluidically coupled to the second fluid supply line to flow the carrier fluid…”

Regarding instant claim 8:
further comprising centrifuging the biological sample fluid to cause the separating of the strands of target nucleic acid
‘786 claim 5: “…wherein the sample preparation device is configured to create a centrifuge in the chamber…”

Regarding instant claim 9:
wherein the separated strands of target nucleic acid are on an order of microns or sub-microns
‘786 claim 6: “…wherein the discrete samples enveloped in carrier fluid are on an order of microns or sub-microns…”

Regarding instant claim 10:
wherein the detecting occurs while flowing the amplified product target nucleic acid enveloped in carrier fluid


Regarding instant claim 11:
further comprising, in the detection stage, a controlling a flow of amplified product target nucleic acid enveloped in carrier fluid during detecting
‘786 claim 10: “…further comprising a controller operably coupled to control velocity of a flow of the discrete samples enveloped in carrier fluid past the detection device…”

Regarding instant claim 12:
wherein the detecting signal from the amplified product target nucleic acid comprises detecting fluorescence emitted from the amplified product target nucleic acid
‘786 claim 9: “…wherein the detection device is configured to detect fluorescence…”

Regarding instant claim 13:
further comprising a controlling temperature cycling of the thermal cycling subsystem to perform the amplifying of the strands of target nucleic acid
‘786 claim 11: “…further comprising a controller operably coupled to control heating and cooling of the thermal cycling device…”.

Regarding instant claim 14:
wherein the detecting of signal from the amplified product target nucleic acid occurs during the amplifying in the thermal cycling stage
‘786 claim 13: “…wherein the thermal cycling device and the detection device are operably coupled to one another and configured for detection of the one or more signals from the nucleic acids amplified from the biomolecules of target nucleic acid in the discrete samples enveloped in carrier fluid during thermal cycling…”

Regarding instant claim 15:
further comprising, in the sample preparation stage, accumulating the separated strands of target nucleic acid in a chamber
‘786 claim 1: “…a chamber…wherein the sample preparation device is configured to… accumulate the separated biomolecules of target nucleic acid in the chamber…”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US 2004/0180346, IDS reference) in view of Giesing (US 7,056,660).
Regarding instant claim 16, Anderson disclosed:
forming droplets enveloped in an immiscible carrier fluid, wherein the droplets are configured to capture nucleic acid molecules from at least some rare mutated cells
Abstract: “…partitioning the sample into partitioned sections…”; paragraph [0019]: “…partitioning 101 can be accomplished by dispersing the DNA-containing solution in an immiscible carrier liquid…”. Regarding the limitation wherein the droplets are configured to capture nucleic acid molecules from at least some rare mutated cells, it is submitted that Anderson’s droplets are configured to capture whatever DNA is introduced into the device. Thus, if DNA from “rare mutated cells” is the sample, Anderson’s droplets would capture such DNA.
amplifying the nucleic acid molecules…with PCR
Abstract: “…and performing PCR on the partitioned sections…”; paragraph [0021]: “…selected portions of each nucleic acid sample are amplified using polymerase chain reaction (PCR)…”.
analyzing the nucleic acid molecules

Regarding the limitation wherein the analysis is configured to target cells that occur about one part in 106, it is submitted that Anderson’s analysis would be “configured” to analyze whatever sample is introduced into the device. Thus, if one were to isolate a rare mutated cell and use that as the sample in Anderson’s device, Anderson’s device would be “configured” to analyze it.
Regarding instant claim 17, Anderson disclosed:
wherein amplifying the nucleic acid molecules further includes continuously flowing the droplets enveloped in the immiscible carrier fluid through a plurality of thermal zones
See figure 3 and paragraph [0039]; circulating droplets through a heating zone 310 and a cooling zone 315.
Regarding instant claim 18, the term “microfluidic device” is not defined in the specification in such a way as to distinguish over Anderson’s device.
Regarding instant claim 19, Anderson disclosed (paragraph [0039]): “The microdroplets 308 are formed by forcing the PCR mix (sample and reagent) through the small orifice or microjet 306.” Thus, microjet 306 constitutes a fluid stream that delivers reactants from the partitioning section 301 to the PCR section 302 for amplifying the nucleic acid molecules.
Anderson did not disclose using the device to analyze “rare mutated cells from a sample of bodily fluid or tissue”, or extracting nucleic acid molecules from such mutated cells, or that the analysis was “configured to target cells that occur about one part in 106.
Giesing disclosed (column 9, lines 31-35): “In a particular embodiment of the present invention, single cancer cells are removed from the body fluid and are also investigated singly. It is possible for this purpose to analyse an altered genome of a single degenerate cell by genome amplification by a so-called 6 in a person.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Anderson’s device to amplify and detect nucleic acid from the cells isolated by Giesing, because Anderson’s device offered an advantage over other PCR/detection technologies. Anderson disclosed (paragraph [0025]): “The system 100 has significant advantages over typical bulk DNA detection techniques (even microscale bulk solution approaches), including (1) much faster detection time through a reduction in the total number of temperature cycles required, (2) a reduction in the time for each cycle, and (3) removing interference from competing DNA templates. The system 100 achieves a reduction in the total number of cycles by limiting the dilution of the optically generated signal (e.g., fluorescence or absorption). The formation of partitioned fluid volumes of the DNA-containing solution effectively isolates the fluid volumes which contain the target DNA from the fluid volumes that do not contain the target DNA. Therefore, the dilution of the optical signal is largely eliminated, allowing much earlier detection.”
It would also have been obvious to extract the DNA from the isolated cancer cells, so as to provide the sample for PCR in Anderson’s device; Giesing referred to “means for isolating and purifying DNA and/or RNA from cells” (column 14, lines 35-36) and indicated that “DNA/RNA isolation is carried out in a manner known per se” (column 15, lines 66-67).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637